FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE LANDS COUNCIL; WILD WEST           
INSTITUTE,
              Plaintiffs-Appellants,
                 v.
                                            No. 07-35000
RANOTTA MCNAIR, Forest
Supervisor for the Idaho                       D.C. No.
Panhandle National Forests;
UNITED STATES FOREST SERVICE,
                                          CV-06-00425-EJL
                                           District of Idaho,
             Defendants-Appellees,               Boise
BOUNDARY COUNTY; CITY OF                        ORDER
BONNERS FERRY; CITY OF MOYIE
SPRINGS; EVERHART LOGGING, INC.;
REGEHR LOGGING, INC.,
  Defendant-Intervenors-Appellees.
                                       
                 Filed September 11, 2008

 Before: Alex Kozinski, Chief Judge, Pamela Ann Rymer,
       Andrew J. Kleinfeld, Michael Daly Hawkins,
       Barry G. Silverman, M. Margaret McKeown,
 Raymond C. Fisher, Marsha S. Berzon, Richard R. Clifton,
 Milan D. Smith, Jr., and N. Randy Smith, Circuit Judges.


                          ORDER

  All judges of the court have been advised of Plaintiffs-
Appellants’ petition for rehearing en banc by the full court,
and no judge has requested a vote on it. The petition is
DENIED. Fed. R. App. P. 35(f).


                            13023
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.